In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00138-CR



          MICHELLE LEE HAYES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 17-0327X




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER
       Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number,

passport number, social security number, tax identification number or similar government-issued

personal identification number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s record and volume four

of the reporter’s record include a social security number. Rule 9.10(b) states, “Unless a court

orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volume four of the reporter’s record contain sensitive data, we order the clerk

of this Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed

clerk’s record and volume four of the electronically filed reporter’s record in this case.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: January 28, 2020




                                                  2